DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 8, 15, and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 23-28 recite the limitation “delivering to the user a communication assistant service notification in dependence on processing the stored second user point of view record, wherein the delivering to the user the communication assistant service notification is performed while the second user and the user are participating in the certain communication instance.” However, Examiner cannot find support for this newly added limitation anywhere in the applicant’s specification. For example, Claim 15 recites “delivering to the second user a communication assistant service communication in dependence on processing the stored point of view record of the user, wherein the delivering is performed while the second user and the user are participating in the certain communication instance.” A communication is delivered to a second user (User B) in dependence on processing the stored point of view record of the user (User A). However, nowhere in the Applicant’s disclosure does it state or even suggest that a communication assistant service notification is delivered to the user (User A) in dependence on processing the stored second user (User B) point of 
    PNG
    media_image1.png
    848
    788
    media_image1.png
    Greyscale

Figure 2 shows a communication/notification being sent the second user (User B) in 290 and 280 however, it is not shown nor suggested that the communication/notification is delivered to “the user” (User A). 
The closest description Examiner could find were in paragraphs [0036] and [0040] highlighted below, however, neither sections shows a communication being delivered to “the user” (User A).

    PNG
    media_image2.png
    435
    689
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    356
    686
    media_image3.png
    Greyscale

Claim 17 recites “wherein the one or more context attribute includes each of a timestamp, a location, an emotional state, and a communication mode”. However, there is no support in the Applicant’s specification for each 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-19, 21-28, and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to 2019 PEG for more details of the analysis.
Step 1

According to the first part of the analysis, in the instant case, claims 8-14 are directed to a computer program product and claims 11-15 are directed to a module comprising at least a server. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Step 2A, Prong 2

Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after 
Step 2B

Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.
Claim 8 recites:
Step 2A, Prong 1
“extracting data relevant to a point of view of the user from the communication data stream…” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
“generating one or more point of view record corresponding to the user based on the data from the extracting;” (This step appears to be practically implementable in the human mind and is understood to be a recitation 
Step 2A, Prong 2
	“A computer program product comprising: a computer readable storage medium readable by one or more processor and storing instructions for execution by the one or more processor for performing a method for providing a communication assistant service to users of a communication instance” (The “computer program product” and “processor” are understood to be generic computer equipment. See MPEP 2106.05(f).)
“obtaining one or more communication data stream in which a user of the users participates;” (This limitation appears to be directed to collecting information, which is understood to correspond to data gathering, which is insignificant extra-solution activity. See MPEP 2106.05(g).)
 “and storing the one or more point of view record from the generating in a knowledge base such that the one or more point of view record may be utilized by another user communicating with the user.” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).
Step 2B
“A computer program product comprising: a computer readable storage medium readable by one or more processor and storing instructions for execution by the one or more processor for performing a method for providing a communication assistant service to users of a communication instance” (The 
“obtaining one or more communication data stream in which a user of the users participates;” (This limitation appears to be directed to collecting information, which is understood to correspond to data gathering, which is insignificant extra-solution activity. See MPEP 2106.05(g).)
“extracting data relevant to a point of view of the user from the communication data stream by use of at least one pre-trained point of view classifier;” (The claim element is a well-known, understood, routine, and conventional of extracting data pertaining to a point of view of a user from a communication stream. For example, Read [Read, Johnathan; 2005; pg. 43]) discloses that Sentiment Classification has been known for many years and is used to extract a user’s sentiment from text. Read additionally cites to Spertus (1997) and Dave (2003) to show the wide use of this technology in previous works. “Recent years have seen an increasing amount of research effort expended in the area of understanding sentiment in textual resources. A sub-topic of this research is that of Sentiment Classification. That is, given a problem text, can computational methods determine if the text is generally positive or generally negative? Several diverse applications exist for this potential technology, ranging from the automatic filtering of abusive messages (Spertus, 1997) to an in-depth analysis of market trends and consumer opinions (Dave et al., 2003).”). Furthermore, Read notes that it is well-known in previous works that classifiers are traditionally trained which does not add significantly more than the mental process, “Previous work has shown that traditional text classification approaches can be quite effective when applied to the sentiment analysis problem. Models such as Na¨ıve Bayes (NB), Maximum Entropy (ME) and Support Vector Machines (SVM) can determine the sentiment of texts. Pang et al. (2002) used a bag-of-features framework (based on unigrams and bigrams) to train these models from a corpus of movie reviews labelled as positive or negative. The best accuracy achieved was 82.9%, using an SVM trained on unigram features.” See MPEP 2106.05(d); Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).)
“and storing the one or more point of view record from the generating in a knowledge base such that the one or more point of view record may be utilized by another user communicating with the user.” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 9 recites:
Step 2A, Prong 1
The claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
	“wherein a point of view record of the one or more point of view record comprises attributes of a topic, a user identifier, a position, a sentiment, and one or more context, wherein the point of view record represents a point of view on a topic as being held by the user with a sentiment under a circumstance, wherein an instance of the topic attribute indicates the topic, wherein an instance of the position attribute indicates the point of view, wherein an instance of the user identifier attribute identifies the user, wherein an instance of the sentiment attribute indicates the sentiment of the user, and wherein each instance of the one or more context attribute respectively indicates the circumstance in which the point of view was expressed.” (The specification of point of view record comprising attributes of a topic, user identifier, a position, a sentiment, and one or more context is understood to be a field of use limitation.)
Step 2B
“wherein a point of view record of the one or more point of view record comprises attributes of a topic, a user identifier, a position, a sentiment, and one or more context, wherein the point of view record represents a point of view on a topic as being held by the user with a sentiment under a circumstance, wherein an instance of the topic attribute indicates the topic, wherein an instance of the position attribute indicates the point of view, wherein an instance of the user identifier attribute identifies the user, wherein an instance of the sentiment attribute indicates the sentiment of the user, and wherein each instance of the one or more context attribute respectively indicates the circumstance in which the point of view was expressed.” (The specification of point of view record comprising attributes of a topic, user identifier, a position, a sentiment, and one or more context is understood to be a field of use limitation. See 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 10 recites: 
Step 2A, Prong 1
The claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
	“wherein the one or more context attribute may be selected from a timestamp, a location, an emotional state, a communication mode, and combinations thereof, such that the circumstance in which the user expressed the point of view would be translated into a confidence associated with the point of view at the time of future communications.” (The specification of one or more contexts being selected from a timestamp, location, emotional state, or communication mode is understood to be a field of use limitation.)
Step 2B
“wherein the one or more context attribute may be selected from a timestamp, a location, an emotional state, a communication mode, and combinations thereof, such that the circumstance in which the user expressed the point of view would be translated into a confidence associated with the point of view at the time of future communications.” (The specification of one or more contexts being selected from a timestamp, location, emotional state, or communication mode is understood to be a field of use limitation. See MPEP 2106.05(h).)

Claim 11 recites:
Step 2A, Prong 1
	“detecting a communication instance as being eligible for the communication assistant service, wherein the user participates in the communication instance;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
	“ascertaining that another user participates in the communication instance may utilize information stored in the point of view record corresponding to the user…” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
	“formulating a communication assistant service query for the another user, wherein the communication assistant service query is directed to the point of view of the user, a topic of the communication instance, and combinations thereof;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
	“locating… a communication assistant service result corresponding to the communication assistant service query;” (This step appears to be practically 
Step 2A, Prong 2
	“and delivering the communication assistant service result to the another user such that the another user may utilize the communication assistant service result in the communication instance with the user.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.)
	“…from the knowledge base…” This step appears to be directed to storing data, which is understood to be insignificant extra-solution activity.)
Step 2B
“…from the knowledge base…” This step appears to be directed to storing data, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
“and delivering the communication assistant service result to the another user such that the another user may utilize the communication assistant service result in the communication instance with the user.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 12 recites: 
Step 2A, Prong 1
	“ascertaining that the communication assistant service query is directed to the point of view of the user and that the communication assistant service result is the point of view record of the user stored in the knowledge base;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
	“adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a timestamp attribute in the point of view record of the user by reducing an amount preconfigured for the point of view of the user older than a threshold timeframe or a ratio proportional to an age of the point of view, such that the another user would be informed of the point of view of the user.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
Step 2A, Prong 2
The claim does not appear to recite any additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 13 recites:
Step 2A, Prong 1
	“ascertaining that the communication assistant service query is directed to the point of view of the user and that the communication assistant service result is the point of view record of the user stored in the knowledge base;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
	“adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a context attribute in the point of view record of the user by increasing an amount preconfigured for the point of view of the user that had been expressed in a circumstance similar to the communication instance, wherein the context attribute is selected from a location, a communication mode, an emotional state, and combinations thereof.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
Step 2A, Prong 2
The claim does not appear to recite and additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 14 recites:
Step 2A, Prong 1
	“ascertaining that the communication assistant service query is directed to the topic of the communication instance and that the communication assistant service result is content of the topic stored in the knowledge base;” 
	“adjusting a confidence weight corresponding to the content of the topic based on how frequently the topic is discussed, how recently the content has been cited, how reliable a source reported the content is, a ratio of positive feedbacks on the content of the topic, and combinations thereof.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
Step 2A, Prong 2
The claim does not appear to recite and additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 15 recites:
Step 2A, Prong 1
	“generating a point of view record of the user based on the data from the extracting;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
Step 2A, Prong 2
	“A system comprising: a memory; one or more processor in communication with memory; and program instructions executable by the one or more processor via the memory to perform a method for providing a communication assistant service to users of a communication instance” (The “system, “memory”, and “processor” are understood to be generic computer equipment. See MPEP 2106.05(f).)
	“obtaining a communication data stream in which a user of the users participates;” (This limitation appears to be directed to collecting information, which is understood to correspond to data gathering, which is insignificant extra-solution activity. See MPEP 2106.05(g).)
“extracting data relevant to a point of view of the user from the communication data stream by use of at least one pre-trained point of view classifier;” (The claim element is considered a form of insignificant computer implementation, which is directed to pre-solution activity for use in a claimed process. See MPEP 2106.05(g))
“selectively delivering to the second user a communication assistant service communication in dependence on processing the stored point of view record of the user, wherein the selectively delivering to the second user is performed while the second user and the user are participating in the certain communication instance.” (This step appears to be directed to transmitting and receiving, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).
Step 2B
“A system comprising: a memory; one or more processor in communication with memory; and program instructions executable by the one or more processor via the memory to perform a method for providing a communication assistant service to users of a communication instance” (The “system, “memory”, and “processor” are understood to be generic computer equipment. See MPEP 2106.05(f).)
	“obtaining a communication data stream in which a user of the users participates;” (This limitation appears to be directed to collecting information, which is understood to correspond to data gathering, which is insignificant extra-solution activity. See MPEP 2106.05(g).)
“extracting data relevant to a point of view of the user from the communication data stream by use of at least one pre-trained point of view classifier;” (The claim element is a well-known, understood, routine, and conventional of extracting data pertaining to a point of view of a user from a communication stream. For example, Read [Read, Johnathan; 2005; pg. 43]) discloses that Sentiment Classification has been known for many years and is used to extract a user’s sentiment from text. Read additionally cites to Spertus (1997) and Dave (2003) to show the wide use of this technology in previous works. “Recent years have seen an increasing amount of research effort expended in the area of understanding sentiment in textual resources. A sub-topic of this research is that of Sentiment Classification. That is, given a problem text, can computational methods determine if the text is generally positive or generally negative? Several diverse applications exist for this potential technology, ranging from the automatic filtering of abusive messages (Spertus, 1997) to an in-depth analysis of market trends and consumer opinions (Dave et al., 2003).”). “Previous work has shown that traditional text classification approaches can be quite effective when applied to the sentiment analysis problem. Models such as Na¨ıve Bayes (NB), Maximum Entropy (ME) and Support Vector Machines (SVM) can determine the sentiment of texts. Pang et al. (2002) used a bag-of-features framework (based on unigrams and bigrams) to train these models from a corpus of movie reviews labelled as positive or negative. The best accuracy achieved was 82.9%, using an SVM trained on unigram features.” See MPEP 2106.05(d); Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).)
“selectively delivering to the second user a communication assistant service communication in dependence on processing the stored point of view record of the user, wherein the selectively delivering to the second user is performed while the second user and the user are participating in the certain communication instance.” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 16 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2	“wherein the point of view record comprises attributes of a topic, a user identifier, a position, a sentiment, and one or more context, wherein the point of view record represents a point of view on a topic as being held by the user with a sentiment under a circumstance, wherein an instance of the topic attribute indicates the topic, wherein an instance of the position attribute indicates the point of view, wherein an instance of the user identifier attribute identifies the user, wherein an instance of the sentiment attribute indicates the sentiment of the user, and wherein each instance of the one or more context attribute respectively indicates the circumstance in which the point of view was expressed.” (The specification of point of view record comprising attributes of a topic, user identifier, a position, a sentiment, and one or more context is understood to be a field of use limitation. See MPEP 2106.05(h).)
Step 2B
“wherein the point of view record comprises attributes of a topic, a user identifier, a position, a sentiment, and one or more context, wherein the point of view record represents a point of view on a topic as being held by the user with a sentiment under a circumstance, wherein an instance of the topic attribute indicates the topic, wherein an instance of the position attribute indicates the point of view, wherein an instance of the user identifier attribute identifies the user, wherein an instance of the sentiment attribute indicates the sentiment of the user, and wherein each instance of the one or more context attribute respectively indicates the circumstance in which the point of view was expressed.” (The specification of point of view record comprising attributes of a topic, user identifier, a position, a sentiment, and one or more context is understood to be a field of use limitation. See MPEP 2106.05(h).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 17 recites: 
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
“wherein the point of view record comprises attributes of a topic, a user identifier, a position, a sentiment, and one or more context, wherein the point of view record represents a point of view on a topic as being held by the user with a sentiment under a circumstance, wherein an instance of the topic attribute indicates the topic, wherein an instance of the position attribute indicates the point of view, wherein an instance of the user identifier attribute identifies the user, wherein an instance of the sentiment attribute indicates the sentiment of the user, and wherein each instance of the one or more context attribute respectively indicates the circumstance in which the point of view was expressed.” (The specification of one or more contexts comprising a timestamp, location, emotional state, or communication mode is understood to be a field of use limitation. See MPEP 2106.05(h).)Step 2B
“wherein the point of view record comprises attributes of a topic, a user identifier, a position, a sentiment, and one or more context, wherein the point of view record represents a point of view on a topic as being held by the user with a sentiment under a circumstance, wherein an instance of the topic attribute indicates the topic, wherein an instance of the position attribute indicates the point of view, wherein an instance of the user identifier attribute identifies the user, wherein an instance of the sentiment attribute indicates the sentiment of the user, and wherein each instance of the one or more context attribute respectively indicates the circumstance in which the point of view was expressed.” (The specification of one or more contexts comprising a timestamp, location, emotional state, or communication mode is understood to be a field of use limitation. See MPEP 2106.05(h).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 18 recites:
Step 2A, Prong 1
	“ascertaining that the second user will benefit from utilizing information stored in the point of view record corresponding to the user…” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
	“formulating a communication assistant service query for the second user, wherein the communication assistant service query is directed to the point of view of the user, and a topic of the communication instance;” (This step 
	“locating, …, a communication assistant service result corresponding to the communication assistant service query;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
Step 2A, Prong 2
	“…from the knowledge base…” (This step appears to be directed to storing data, which is understood to be insignificant extra-solution activity.)
	“delivering the communication assistant service result to the second user such that the second user utilizes the communication assistant service result in the communication instance with the user.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.)
Step 2B
	“…from the knowledge base…” (This step appears to be directed to storing data, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
“delivering the communication assistant service result to the second user such that the second user utilizes the communication assistant service result in the communication instance with the user.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)

Claim 19 recites:
Step 2A, Prong 1
	“ascertaining that the communication assistant service query is directed to the point of view of the user and that the communication assistant service result is the point of view record of the user…” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
	“adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a timestamp attribute in the point of view record of the user by reducing an amount preconfigured for the point of view of the user older than a threshold timeframe or a ratio proportional to an age of the point of view, such that the second user is informed of the point of view of the user” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
	“ascertaining that the communication assistant service query is directed to the point of view of the user and that the communication assistant service result is the point of view record of the user stored in the knowledge base” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
	“adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a context attribute in the point of view record of the user by increasing an amount preconfigured for the point of view of the user that had been expressed in a circumstance similar to the communication instance, wherein the context attribute is selected from a location, a communication mode, and an emotional state” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
Step 2A, Prong 2
“…stored in the knowledge base;” (This step appears to be directed to storing data, which is understood to be insignificant extra-solution activity.)
Step 2B
“…stored in the knowledge base;” (This step appears to be directed to storing data, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 21 recites:
Step 2A, Prong 1
	“wherein the detecting the certain communication instance as being eligible for the communication assistant service includes (a) ascertaining that the user belongs to a subscription service and has permitted the subscription service to process communication streams of the user to produce point of view records of the user that specify a point of view of the user, and (b) ascertaining that the second user belongs to the subscription service and has permitted the subscription service to process communication streams of the second user to produce point of view records that specify a point of view of the second user.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
Step 2A, Prong 2
The claim does not appear to recite any additional elements not already addressed. 
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 22 recites:
Step 2A, Prong 1
	“wherein the detecting the certain communication instance as being eligible for the communication assistant service includes finding that a key word has occurred in the certain communication instance” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
Step 2A, Prong 2
The claim does not appear to recite any additional elements not already addressed.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 23 recites:
Step 2A, Prong 1
	“extracting data relevant to a point of view of the second user from a second user communication stream in which the second user participates;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
	“generating a second user point of view record of the second user based on the data relevant to the point of view of the second user;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
Step 2A, Prong 2
	“storing the second user point of view record in the knowledge base;” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g)
	“delivering to the user a communication assistant service notification in dependence on processing the stored second user point of view record, wherein the delivering to the user the communication assistant service notification is performed while the second user and the user are participating in the certain communication instance.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the user and second user participating in the communication instance is understood to be a field of use 
Step 2B
“storing the second user point of view record in the knowledge base;” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g)
	“delivering to the user a communication assistant service notification in dependence on processing the stored second user point of view record, wherein the delivering to the user the communication assistant service notification is performed while the second user and the user are participating in the certain communication instance.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the user and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 24 recites:
Step 2A, Prong 1
	“extracting data relevant to a point of view of the second user from a second user communication stream in which the second user participates;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
“generating a second user point of view record of the second user based on the data relevant to the point of view of the second user;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
	“ascertaining by processing communication content of the certain communication instance that the second user, while participating in the certain communication instance, has questioned a point of view of the user” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
	“ascertaining by processing communication content of the certain communication instance that the user, while participating in the certain communication instance, has questioned a point of view of the second user.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
	Step 2A, Prong 2
“storing the second user point of view record in the knowledge base;” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). 
“delivering to the user a communication assistant service notification in dependence on processing the stored second user point of view record, wherein the delivering to the user the communication assistant service notification is performed while the second user and the user are participating in the certain communication instance;” (This step appears to be directed to 
 “wherein the delivering to the second user the communication assistant service communication is triggered responsively to ascertaining by processing communication content of the certain communication instance that the second user, while participating in the certain communication instance, has questioned a point of view of the user, wherein the delivering to the user the communication assistant service notification is triggered responsively to ascertaining by processing communication content of the certain communication instance that the user, while participating in the certain communication instance, has questioned a point of view of the second user.” (The specification of the user and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).)
Step 2B
“storing the second user point of view record in the knowledge base;” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
“delivering to the user a communication assistant service notification in dependence on processing the stored second user point of view record, wherein the delivering to the user the communication assistant service notification is performed while the second user and the user are participating in the certain communication instance;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the user and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).)
 “wherein the delivering to the second user the communication assistant service communication is triggered responsively to ascertaining by processing communication content of the certain communication instance that the second user, while participating in the certain communication instance, has questioned a point of view of the user, wherein the delivering to the user the communication assistant service notification is triggered responsively to ascertaining by processing communication content of the certain communication instance that the user, while participating in the certain communication instance, has questioned a point of view of the second user.” (The specification of the user and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 25 recites:
Step 2A, Prong 1
	“extracting data relevant to a point of view of the second user from a second user communication stream in which the second user participates;” (This step appears to be practically implementable in the human mind and is 
	“generating a second user point of view record of the second user based on the data relevant to the point of view of the second user” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
Step 2A, Prong 2
	“storing the second user point of view record in the knowledge base” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
	“delivering to the user a communication assistant service notification in dependence on processing the stored second user point of view record, wherein the delivering to the user the communication assistant service notification is performed while the second user and the user are participating in the certain communication instance;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the user and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).)
	“wherein the delivering to the second user the communication assistant service communication is triggered responsively to extraction of a certain topic from communication content of the certain communication instance,” (The specification of the topics matching is understood to be a field of use limitation. See MPEP 2106.05(h).
“and wherein a topic of the stored point of view record of the user subject to processing for delivery of the communication assistant service communication to the second user matches the certain topic” (The specification of the topics matching is understood to be a field of use limitation. See MPEP 2106.05(h).
Step 2B
	“storing the second user point of view record in the knowledge base” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
	“delivering to the user a communication assistant service notification in dependence on processing the stored second user point of view record, wherein the delivering to the user the communication assistant service notification is performed while the second user and the user are participating in the certain communication instance;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the user and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).)
	“wherein the delivering to the second user the communication assistant service communication is triggered responsively to extraction of a certain topic from communication content of the certain communication instance,” (The specification of the topics matching is understood to be a field of use limitation. See MPEP 2106.05(h).
“and wherein a topic of the stored point of view record of the user subject to processing for delivery of the communication assistant service communication to the second user matches the certain topic” (The specification of the topics matching is understood to be a field of use limitation. See MPEP 2106.05(h).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 26 recites:
Step 2A, Prong 1
	“extracting data relevant to a point of view of the second user from a second user communication stream in which the second user participates;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
	“generating a second user point of view record of the second user based on the data relevant to the point of view of the second user” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
	“responsively to extraction of a certain topic from communication content of the certain communication instance” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
Step 2A, Prong 2
	“storing the second user point of view record in the knowledge base” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
	“delivering to the user a communication assistant service notification in dependence on processing the stored second user point of view record, wherein the delivering to the user the communication assistant service notification is performed while the second user and the user are participating in the certain communication instance; (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the user and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).)
“wherein the delivering to the second user the communication assistant service communication is triggered responsively to extraction of a certain topic from communication content of the certain communication instance, and wherein a topic of the stored point of view record of the user subject to processing for delivery of the communication assistant service communication to the second user matches the certain topic” (The specification of the topics matching is understood to be a field of use limitation. See MPEP 2106.05(h).)
wherein the method includes delivering to the second user a communication assistant service output, wherein the communication assistant service output is provided by extraction of objective facts respecting the certain topic from a plurality of data sources, wherein the delivering to the second user the communication assistant service output is performed while the second user and the user are participating in the certain communication instance. (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the user and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h). The output provided by extraction of facts is understood to be mere data gathering which is insignificant extra-solution activity. See MPEP 2106.05(g).)
Step 2B
“storing the second user point of view record in the knowledge base” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
	“delivering to the user a communication assistant service notification in dependence on processing the stored second user point of view record, wherein the delivering to the user the communication assistant service notification is performed while the second user and the user are participating in the certain communication instance; (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the user and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).)
“wherein the delivering to the second user the communication assistant service communication is triggered responsively to extraction of a certain topic from communication content of the certain communication instance, and wherein a topic of the stored point of view record of the user subject to processing for delivery of the communication assistant service communication to the second user matches the certain topic” (The specification of the topics matching is understood to be a field of use limitation. See MPEP 2106.05(h).)
wherein the method includes delivering to the second user a communication assistant service output, wherein the communication assistant service output is provided by extraction of objective facts respecting the certain topic from a plurality of data sources, wherein the delivering to the second user the communication assistant service output is performed while the second user and the user are participating in the certain communication instance. (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the user and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h). The output provided by extraction of facts is understood to be mere data gathering which is insignificant extra-solution activity. See MPEP 2106.05(g).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 27 recites:
Step 2A, Prong 1
	“generating a third user point of view record of the third user based on the data relevant to the point of view of the third user;” (This step appears to be 
Step 2A, Prong 2
“wherein the user, the second user, and a third user are participating in the certain communication instance at a time of the detecting extracting data relevant to a point of view of the third user from a third user communication stream in which the third user participates;” (The specification of the user, third user, and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).)
“storing the third user point of view record in the knowledge base;” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)

“delivering to the user a communication assistant service notification in dependence on processing the stored second user point of view record and the stored third user point of view record, wherein the delivering to the user the communication assistant service notification is performed while the user, the second user and the third user are participating in the certain communication instance;” 
“delivering to the second user the communication assistant service communication in dependence on processing the stored third user point of view record, wherein the delivering to the second user the communication assistant service communication is performed while the user, the second user and the third user are participating in the certain communication instance” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the user, third user, and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).)
“delivering to the third user a communication assistant service message in dependence on processing the stored point of view record and the stored second user point of view record, wherein the delivering to the third user the communication assistant service message is performed while the user, the second user and the third user are participating in the certain communication instance.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the user, third user, and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).)
Step 2B
“wherein the user, the second user, and a third user are participating in the certain communication instance at a time of the detecting extracting data relevant to a point of view of the third user from a third user communication stream in which the third user participates;” (The specification of the user, third user, and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).)
“storing the third user point of view record in the knowledge base;” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
“delivering to the user a communication assistant service notification in dependence on processing the stored second user point of view record and the stored third user point of view record, wherein the delivering to the user the communication assistant service notification is performed while the user, the second user and the third user are participating in the certain communication instance;” 
“delivering to the second user the communication assistant service communication in dependence on processing the stored third user point of view record, wherein the delivering to the second user the communication assistant service communication is performed while the user, the second user and the third user are participating in the certain communication instance” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the user, third user, and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).)
“delivering to the third user a communication assistant service message in dependence on processing the stored point of view record and the stored second user point of view record, wherein the delivering to the third user the communication assistant service message is performed while the user, the second user and the third user are participating in the certain communication instance.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the user, third user, and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 29 recites:
Step 2A, Prong 1
	“generating a point of view record of the user based on the data from the extracting” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
	“detecting a certain communication instance as being eligible for the communication assistant service, wherein the user and a second user are participating in the certain communication instance at a time of the detecting” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
Step 2A, Prong 2
	“A system comprising: a memory; one or more processor in communication with memory; and program instructions executable by the one or more processor via the memory to perform a method for providing a communication assistant service to users of a communication instance” (The “system, “memory”, and “processor” are understood to be generic computer equipment. See MPEP 2106.05(f).)
	“obtaining a communication data stream in which a user of the users participates” (This limitation appears to be directed to collecting information, which is understood to correspond to data gathering, which is insignificant extra-solution activity. See MPEP 2106.05(g).)
	“extracting data relevant to a point of view of the user from the communication data stream by use of at least one pre-trained point of view classifier” (The claim element is considered a form of insignificant computer implementation, which is directed to pre-solution activity for use in a claimed process. See MPEP 2106.05(g))
	“storing the point of view record of the user from the generating in a knowledge base” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g)
	“delivering to the second user a communication assistant service communication in dependence on processing the stored point of view record of the user, wherein the delivering is performed while the second user and the user are participating in the certain communication instance.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the user and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).)
Step 2B
“A system comprising: a memory; one or more processor in communication with memory; and program instructions executable by the one or more processor via the memory to perform a method for providing a communication assistant service to users of a communication instance” (The “system, “memory”, and “processor” are understood to be generic computer equipment. See MPEP 2106.05(f).)
	“obtaining a communication data stream in which a user of the users participates” (This limitation appears to be directed to collecting information, which is understood to correspond to data gathering, which is insignificant extra-solution activity. See MPEP 2106.05(g).)
	“extracting data relevant to a point of view of the user from the communication data stream by use of at least one pre-trained point of view classifier” (The claim element is a well-known, understood, routine, and conventional of extracting data pertaining to a point of view of a user from a communication stream. For example, Read [Read, Johnathan; 2005; pg. 43]) discloses that Sentiment Classification has been known for many years and is used to extract a user’s sentiment from text. Read additionally cites to Spertus (1997) and Dave (2003) to show the wide use of this technology in previous works. “Recent years have seen an increasing amount of research effort expended in the area of understanding sentiment in textual resources. A sub-topic of this research is that of Sentiment Classification. That is, given a problem text, can computational methods determine if the text is generally positive or generally negative? Several diverse applications exist for this potential technology, ranging from the automatic filtering of abusive messages (Spertus, 1997) to an in-depth analysis of market trends and consumer opinions (Dave et al., 2003).”). Furthermore, Read notes that it is well-known in previous works that classifiers are traditionally trained which does not add significantly more than the mental process, alone or in combination with other elements in the claim. “Previous work has shown that traditional text classification approaches can be quite effective when applied to the sentiment analysis problem. Models such as Na¨ıve Bayes (NB), Maximum Entropy (ME) and Support Vector Machines (SVM) can determine the sentiment of texts. Pang et al. (2002) used a bag-of-features framework (based on unigrams and bigrams) to train these models from a corpus of movie reviews labelled as positive or negative. The best accuracy achieved was 82.9%, using an SVM trained on unigram features.” See MPEP 2106.05(d); Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).)	“storing the point of view record of the user from the generating in a knowledge base” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g)
	“delivering to the second user a communication assistant service communication in dependence on processing the stored point of view record of the user, wherein the delivering is performed while the second user and the user are participating in the certain communication instance.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the  and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 20180196796 A1; hereinafter Wu).
Regarding Claim 29,
Wu teaches a system comprising: a memory; one or more processor in communication with memory; and program instructions executable by the one or more processor via the memory to perform a method for providing a communication assistant service to users of a communication instance, comprising: 
a communication data stream in which a user of the users participates (para [0076] The chat bot 100 collects user inputs 130 for a conversation. The conversation may between the chat bot 100 and one user as illustrated in FIG. 3B or between the chat bot 100 and a plurality of users as illustrated in FIG. 3B. As such, the user inputs 130 may be from one or more users 102 of the chat bot 100 engaged in a conversation with each other and the chat bot 100. The user inputs 130 may include one or more queries for the chat bot 100. A conversation as utilized herein refers to electronic communication between the one or more users and the AI chat bot, which may be hosted by a site, a location, an application, the chat bot 100, and/or computing device. Further, the topics of the conversation may be open domain oriented. That is, any domain in ordinary lives may be involved in the conversation.); 
extracting data relevant to a point of view of the user from the communication data 4Application No.: 15/626,362Docket No.: END920170134US1 stream by use of at least one pre-trained point of view classifier (para [0093] The sentiment system 114, also referred to herein as the sentiment analysis system or sentiment analysis classifier, collects user input 130 and the topics 128 from topic detection system 112. In some aspects, the sentiment system 114 of the chat bot 100 collects the user input 130 from the client computing devices 104. In other aspects, the sentiment system 114 collects the user input 130 from the topic detection system 112.); 
generating a point of view record of the user based on the data from the extracting (para [0121] The user-topic model 144 determines each user's interest in any identified topic. The user -topic model 144 may determines each user's interest based on introduction or following of a topic, engagement frequency in a topic, and/or sentiment analysis of the user to the topic. In some aspects, the user-topic model 144 utilizes a learning algorithm or model. As illustrated by FIG. 2B, the output of the user-topic model 144 may be the score 145 of each user's 102 interest in each identified topic 128. As such, the user -topic model 144 links each user to each identified topic and then may scores each user's interest in the topic utilizing engagement frequency in the topic and each user's sentiment for that topic. For example, the user-topic model 144 determines that User1's 129A interest in topic1 128A is represented by score 145A. 133c in figure 2B shows a POV record of user 1. The record has a score that is determined in part by the user’s sentiment towards the topic. The sentiment is determined using a classifier as noted in paragraph [0093]);
 storing the point of view record of the user from the generating in a knowledge base (para [0092] The topic detection system 112 stores each determined topic.); 
detecting a certain communication instance as being eligible for the communication assistant service (para [0078] A user query 127 as utilized herein refers to any question or request for the chat bot 100 from one or more users that requires or is intended to illicit a response or action by the chat bot 100. The system determines the communication instance as being eligible for the communication assistant service (chatbot) when the user asks question (makes a query)), wherein the user and a second user are participating in the certain communication instance at a time of the detecting (fig. 3A; and para [0138] Also, as illustrated in FIG. 3A, Rinna (or chat bot 100) provides the response "show map of the restaurant; cost estimate: $40/person; at 18:00" in response to a user query of "Rinna did you record?" Additionally, as illustrated in FIG. 3A Rinna (or chat bot 100) provides the response "Drinking party! Currently we have two attendees" in response to a user question to the entire group of the conversation and not necessarily directed to the chat bot 100.), and 
delivering to the second user a communication assistant service communication in dependence on processing the stored point of view record of the user (para [0125] The response prediction system 116 collects the determined topics 128, associated emotion labels 115, scored features 133, labeled user input sentences associated with one or more topics, and/or the created topic knowledge graph 135. In some aspects, the user input 130 includes a query 127. The response prediction system processes the record 133C to determine a response.), wherein the delivering is performed while the second user and the user are participating in the certain communication instance para [0126] The response prediction system 116 determines if one or more responses 132 should be predicted based on the feature scores 133. The response prediction system 116 compares each topic and the topics associated features scores 133 to a relevancy threshold. In some aspects, the response prediction system 116 utilizes the features scores to determine or calculate a relevancy score for a given topic. If the feature scores 133 or relevancy score for a given topic meet the relevancy threshold, the response prediction system 116 determines that response should be provided to conversation. Based on the processed record, the prediction system provides a response in the conversation. The response provided reads on the “delivering to the second user a communication assistant service communication”. Para [0138] For example, as illustrated in FIG. 3A Rinna (or chat bot 100) provides the response "Rinna also wants to join! Should I like the happy hour?" In this example, the chat bot 100 did not receive a user query, but responded spontaneously to the conversation since the topic of happy hour met a relevancy threshold. Similarly, as illustrated in FIG. 3A, Rinna (or chat bot 100) provides the response, "[smiley face], here are the directions from Shinagawa to Ooimachi.", even though, none of the user requested or asked for directions from Shinagawa to Ooimachi. Further, Rinna spontaneously introduced a new topic of "liking" on social media the proposed happy hour topic as illustrated in FIG. 3A, and spontaneously introduced a new topic of favorite fried chicken restaurants as illustrated in FIG. 3B, The response is provided to the user (user 1) as shown in figure 3A.).
Regarding Claim 22,
Wu teaches the system of claim 29, wherein the detecting the certain communication instance as being eligible for the communication assistant service includes finding that a key word has occurred in the certain communication instance (para [0001] A chat bot may utilize sophisticated natural language processing systems or scan for keywords from a user input and then pull a reply with the most matching keywords or the most similar wording pattern from a database.).
Regarding Claim 23,
Wu teaches the system of claim 29, further comprising 
extracting data relevant to a point of view of the second user from a second user communication stream in which the second user participates (para [0076] The chat bot 100 collects user inputs 130 for a conversation. The conversation may between the chat bot 100 and one user as illustrated in FIG. 3B or between the chat bot 100 and a plurality of users as illustrated in FIG. 3B. As such, the user inputs 130 may be from one or more users 102 of the chat bot 100 engaged in a conversation with each other and the chat bot 100. The user inputs 130 may include one or more queries for the chat bot 100. A conversation as utilized herein refers to electronic communication between the one or more users and the AI chat bot, which may be hosted by a site, a location, an application, the chat bot 100, and/or computing device. Further, the topics of the conversation may be open domain oriented. That is, any domain in ordinary lives may be involved in the conversation.); 
generating a second user point of view record of the second user based on the data relevant to the point of view of the second user (para [0121] and para [0122] For example, based on the conversation shown in FIG. 3A, if topic 1 128A is "happy hour", User1 129A may have a high interest score in Topic 1 128A of happy hour because User 1 introduced the topic, repeatedly engaged in the topic, and expressed a positive sentiment relating to the topic. However, in this same example, based on the conversation shown in FIG. 3A, the user -topic model 144 may determine that User2 has a lower interest score in topic 1 128A of "happy hour" since User 2 is a follower that only discussed the happy hour topic once and expressed a negative sentiment with regards to the happy hour topic ("Bad for work attendance"). ); 
storing the second user point of view record in the knowledge base (para [0092] The topic detection system 112 stores each determined topic.); and 
para [0125] The response prediction system 116 collects the determined topics 128, associated emotion labels 115, scored features 133, labeled user input sentences associated with one or more topics, and/or the created topic knowledge graph 135. In some aspects, the user input 130 includes a query 127. The response prediction system processes the record 133C to determine a response.), wherein the delivering to the user the communication assistant service notification is performed while the second user and the user are participating in the certain communication instance (para [0126] The response prediction system 116 determines if one or more responses 132 should be predicted based on the feature scores 133. The response prediction system 116 compares each topic and the topics associated features scores 133 to a relevancy threshold. In some aspects, the response prediction system 116 utilizes the features scores to determine or calculate a relevancy score for a given topic. If the feature scores 133 or relevancy score for a given topic meet the relevancy threshold, the response prediction system 116 determines that response should be provided to conversation. Based on the processed record, the prediction system provides a response in the conversation. The response provided reads on the “delivering to the second user a communication assistant service notification”. Para [0138] For example, as illustrated in FIG. 3A Rinna (or chat bot 100) provides the response "Rinna also wants to join! Should I like the happy hour?" In this example, the chat bot 100 did not receive a user query, but responded spontaneously to the conversation since the topic of happy hour met a relevancy threshold. Similarly, as illustrated in FIG. 3A, Rinna (or chat bot 100) provides the response, "[smiley face], here are the directions from Shinagawa to Ooimachi.", even though, none of the user requested or asked for directions from Shinagawa to Ooimachi. Further, Rinna spontaneously introduced a new topic of "liking" on social media the proposed happy hour topic as illustrated in FIG. 3A, and spontaneously introduced a new topic of favorite fried chicken restaurants as illustrated in FIG. 3B, The response is provided to the user (user 1) as shown in figure 3A.).
Regarding Claim 24,
Wu teaches the system of claim 29, further comprising 
extracting data relevant to a point of view of the second user from a second user communication stream in which the second user participates (para [0076] The chat bot 100 collects user inputs 130 for a conversation. The conversation may between the chat bot 100 and one user as illustrated in FIG. 3B or between the chat bot 100 and a plurality of users as illustrated in FIG. 3B. As such, the user inputs 130 may be from one or more users 102 of the chat bot 100 engaged in a conversation with each other and the chat bot 100. The user inputs 130 may include one or more queries for the chat bot 100. A conversation as utilized herein refers to electronic communication between the one or more users and the AI chat bot, which may be hosted by a site, a location, an application, the chat bot 100, and/or computing device. Further, the topics of the conversation may be open domain oriented. That is, any domain in ordinary lives may be involved in the conversation.); 
para [0121] and para [0122] For example, based on the conversation shown in FIG. 3A, if topic 1 128A is "happy hour", User1 129A may have a high interest score in Topic 1 128A of happy hour because User 1 introduced the topic, repeatedly engaged in the topic, and expressed a positive sentiment relating to the topic. However, in this same example, based on the conversation shown in FIG. 3A, the user -topic model 144 may determine that User2 has a lower interest score in topic 1 128A of "happy hour" since User 2 is a follower that only discussed the happy hour topic once and expressed a negative sentiment with regards to the happy hour topic ("Bad for work attendance"). ); 
storing the second user point of view record in the knowledge base (para [0092] The topic detection system 112 stores each determined topic.);
delivering to the user a communication assistant service notification in dependence on processing the stored second user point of view record (para [0125] The response prediction system 116 collects the determined topics 128, associated emotion labels 115, scored features 133, labeled user input sentences associated with one or more topics, and/or the created topic knowledge graph 135. In some aspects, the user input 130 includes a query 127. The response prediction system processes the record 133C to determine a response.), wherein the delivering to the user the communication assistant service notification is performed while the second user and the user are participating in the certain communication instance (para [0126] The response prediction system 116 determines if one or more responses 132 should be predicted based on the feature scores 133. The response prediction system 116 compares each topic and the topics associated features scores 133 to a relevancy threshold. In some aspects, the response prediction system 116 utilizes the features scores to determine or calculate a relevancy score for a given topic. If the feature scores 133 or relevancy score for a given topic meet the relevancy threshold, the response prediction system 116 determines that response should be provided to conversation. Based on the processed record, the prediction system provides a response in the conversation. The response provided reads on the “delivering to the second user a communication assistant service notification”. Para [0138] For example, as illustrated in FIG. 3A Rinna (or chat bot 100) provides the response "Rinna also wants to join! Should I like the happy hour?" In this example, the chat bot 100 did not receive a user query, but responded spontaneously to the conversation since the topic of happy hour met a relevancy threshold. Similarly, as illustrated in FIG. 3A, Rinna (or chat bot 100) provides the response, "[smiley face], here are the directions from Shinagawa to Ooimachi.", even though, none of the user requested or asked for directions from Shinagawa to Ooimachi. Further, Rinna spontaneously introduced a new topic of "liking" on social media the proposed happy hour topic as illustrated in FIG. 3A, and spontaneously introduced a new topic of favorite fried chicken restaurants as illustrated in FIG. 3B, The response is provided to the user (user 1) as shown in figure 3A.); 
wherein the delivering to the second user the communication assistant service communication is triggered responsively to ascertaining by processing communication para [0080] User 4: "Excuse me, I just finished working, what's going on here?"), 

    PNG
    media_image4.png
    944
    712
    media_image4.png
    Greyscale

wherein the delivering to 7Application No.: 15/626,362Docket No.: END920170134US1 the user the communication assistant service notification is triggered responsively to ascertaining by processing communication content of the certain communication instance that the user, while participating in the certain communication instance, has questioned a point of view of the second user (para [0080] User 1: "Anybody coming to happy hour tonight?";).

    PNG
    media_image5.png
    944
    712
    media_image5.png
    Greyscale


Regarding Claim 25,
Wu teaches the system of claim 29, further comprising 
extracting data relevant to a point of view of the second user from a second user communication stream in which the second user participates (para [0076] The chat bot 100 collects user inputs 130 for a conversation. The conversation may between the chat bot 100 and one user as illustrated in FIG. 3B or between the chat bot 100 and a plurality of users as illustrated in FIG. 3B. As such, the user inputs 130 may be from one or more users 102 of the chat bot 100 engaged in a conversation with each other and the chat bot 100. The user inputs 130 may include one or more queries for the chat bot 100. A conversation as utilized herein refers to electronic communication between the one or more users and the AI chat bot, which may be hosted by a site, a location, an application, the chat bot 100, and/or computing device. Further, the topics of the conversation may be open domain oriented. That is, any domain in ordinary lives may be involved in the conversation.); 
generating a second user point of view record of the second user based on the data relevant to the point of view of the second user (para [0121] and para [0122] For example, based on the conversation shown in FIG. 3A, if topic 1 128A is "happy hour", User1 129A may have a high interest score in Topic 1 128A of happy hour because User 1 introduced the topic, repeatedly engaged in the topic, and expressed a positive sentiment relating to the topic. However, in this same example, based on the conversation shown in FIG. 3A, the user -topic model 144 may determine that User2 has a lower interest score in topic 1 128A of "happy hour" since User 2 is a follower that only discussed the happy hour topic once and expressed a negative sentiment with regards to the happy hour topic ("Bad for work attendance"). ); 
storing the second user point of view record in the knowledge base (para [0092] The topic detection system 112 stores each determined topic.); 
delivering to the user a communication assistant service notification in dependence on processing the stored second user point of view record (para [0125] The response prediction system 116 collects the determined topics 128, associated emotion labels 115, scored features 133, labeled user input sentences associated with one or more topics, and/or the created topic knowledge graph 135. In some aspects, the user input 130 includes a query 127. The response prediction system processes the record 133C to determine a response.), wherein the para [0126] The response prediction system 116 determines if one or more responses 132 should be predicted based on the feature scores 133. The response prediction system 116 compares each topic and the topics associated features scores 133 to a relevancy threshold. In some aspects, the response prediction system 116 utilizes the features scores to determine or calculate a relevancy score for a given topic. If the feature scores 133 or relevancy score for a given topic meet the relevancy threshold, the response prediction system 116 determines that response should be provided to conversation. Based on the processed record, the prediction system provides a response in the conversation. The response provided reads on the “delivering to the second user a communication assistant service notification”. Para [0138] For example, as illustrated in FIG. 3A Rinna (or chat bot 100) provides the response "Rinna also wants to join! Should I like the happy hour?" In this example, the chat bot 100 did not receive a user query, but responded spontaneously to the conversation since the topic of happy hour met a relevancy threshold. Similarly, as illustrated in FIG. 3A, Rinna (or chat bot 100) provides the response, "[smiley face], here are the directions from Shinagawa to Ooimachi.", even though, none of the user requested or asked for directions from Shinagawa to Ooimachi. Further, Rinna spontaneously introduced a new topic of "liking" on social media the proposed happy hour topic as illustrated in FIG. 3A, and spontaneously introduced a new topic of favorite fried chicken restaurants as illustrated in FIG. 3B, The response is provided to the user (user 1) as shown in figure 3A.); 
wherein the delivering to the second user the communication assistant service communication is triggered responsively to extraction of a certain topic from communication content of the certain communication instance, and wherein a topic of the stored point of view record of the user subject to processing for delivery of the communication assistant service communication to the second user matches the certain topic (para [0087] In response to identifying the query 127, the response prediction system 116 may collect the query 127 and associated one or more topics from the topic detection system 112. As such, topic detection system 112 may associate every sentence with one or more topic or topic keywords.) and para [0122] and para [0125] The response prediction system 116 collects the determined topics 128, associated emotion labels 115, scored features 133, labeled user input sentences associated with one or more topics, and/or the created topic knowledge graph 135. and para [0126] The response prediction system 116 determines if one or more responses 132 should be predicted based on the feature scores 133. The response prediction system 116 compares each topic and the topics associated features scores 133 to a relevancy threshold.).

Regarding Claim 26,
Wu teaches the system of claim 29, further comprising 
extracting data relevant to a point of view of the second user from a second user communication stream in which the second user participates (para [0076] The chat bot 100 collects user inputs 130 for a conversation. The conversation may between the chat bot 100 and one user as illustrated in FIG. 3B or between the chat bot 100 and a plurality of users as illustrated in FIG. 3B. As such, the user inputs 130 may be from one or more users 102 of the chat bot 100 engaged in a conversation with each other and the chat bot 100. The user inputs 130 may include one or more queries for the chat bot 100. A conversation as utilized herein refers to electronic communication between the one or more users and the AI chat bot, which may be hosted by a site, a location, an application, the chat bot 100, and/or computing device. Further, the topics of the conversation may be open domain oriented. That is, any domain in ordinary lives may be involved in the conversation.); 
generating a second user point of view record of the second user based on the data relevant to the point of view of the second user (para [0121] and para [0122] For example, based on the conversation shown in FIG. 3A, if topic 1 128A is "happy hour", User1 129A may have a high interest score in Topic 1 128A of happy hour because User 1 introduced the topic, repeatedly engaged in the topic, and expressed a positive sentiment relating to the topic. However, in this same example, based on the conversation shown in FIG. 3A, the user -topic model 144 may determine that User2 has a lower interest score in topic 1 128A of "happy hour" since User 2 is a follower that only discussed the happy hour topic once and expressed a negative sentiment with regards to the happy hour topic ("Bad for work attendance"). );
storing the second user point of view record in the knowledge base (para [0092] The topic detection system 112 stores each determined topic.); 
para [0125] The response prediction system 116 collects the determined topics 128, associated emotion labels 115, scored features 133, labeled user input sentences associated with one or more topics, and/or the created topic knowledge graph 135. In some aspects, the user input 130 includes a query 127. The response prediction system processes the record 133C to determine a response.), wherein the delivering to the user the communication assistant service notification is performed while the second user and the user are participating in the certain communication instance (para [0126] The response prediction system 116 determines if one or more responses 132 should be predicted based on the feature scores 133. The response prediction system 116 compares each topic and the topics associated features scores 133 to a relevancy threshold. In some aspects, the response prediction system 116 utilizes the features scores to determine or calculate a relevancy score for a given topic. If the feature scores 133 or relevancy score for a given topic meet the relevancy threshold, the response prediction system 116 determines that response should be provided to conversation. Based on the processed record, the prediction system provides a response in the conversation. The response provided reads on the “delivering to the second user a communication assistant service notification”. Para [0138] For example, as illustrated in FIG. 3A Rinna (or chat bot 100) provides the response "Rinna also wants to join! Should I like the happy hour?" In this example, the chat bot 100 did not receive a user query, but responded spontaneously to the conversation since the topic of happy hour met a relevancy threshold. Similarly, as illustrated in FIG. 3A, Rinna (or chat bot 100) provides the response, "[smiley face], here are the directions from Shinagawa to Ooimachi.", even though, none of the user requested or asked for directions from Shinagawa to Ooimachi. Further, Rinna spontaneously introduced a new topic of "liking" on social media the proposed happy hour topic as illustrated in FIG. 3A, and spontaneously introduced a new topic of favorite fried chicken restaurants as illustrated in FIG. 3B, The response is provided to the user (user 1) as shown in figure 3A.); 
wherein the delivering to the second user the communication assistant service communication is triggered responsively to extraction of a certain topic from communication content of the 8Application No.: 15/626,362Docket No.: END920170134US1 certain communication instance, and wherein a topic of the stored point of view record of the user subject to processing for delivery of the communication assistant service communication to the second user matches the certain topic (para [0087] In response to identifying the query 127, the response prediction system 116 may collect the query 127 and associated one or more topics from the topic detection system 112. As such, topic detection system 112 may associate every sentence with one or more topic or topic keywords.) and para [0122] and para [0125] The response prediction system 116 collects the determined topics 128, associated emotion labels 115, scored features 133, labeled user input sentences associated with one or more topics, and/or the created topic knowledge graph 135. and para [0126] The response prediction system 116 determines if one or more responses 132 should be predicted based on the feature scores 133. The response prediction system 116 compares each topic and the topics associated features scores 133 to a relevancy threshold.); 
wherein the method includes delivering to the second user a communication assistant service output, wherein the communication assistant service output is provided by extraction of objective facts respecting the certain topic from a plurality of data sources, wherein the delivering to the second user the communication assistant service output is performed while the second user and the user are participating in the certain communication instance (para [0084] For example, the core worker 111 utilizing the LU system 110 provides Rinna's (or chat bot's 100) responses of: "Rinna also want to join! Should I like the drinking party?"; "[show map of the restaurant]; cost estimate: $40/person; at 18:00"; "Drinking party! Currently we have two attendees."; "[show map of the restaurant]; cost estimate: $40/person; at 18:00."; and "[], here are the directions from Shinagawa to Ooimachi" that include text, emoji's and maps as illustrated by FIG. 3A.).
Regarding Claim 27,
Wu teaches the system of claim 29, 
wherein the user, the second user, and a third user are participating in the certain communication instance at a time of the detecting (fig. 3A;) extracting data relevant to a point of view of the third user from a third user communication stream in which the third user participates (para [0076] The chat bot 100 collects user inputs 130 for a conversation. The conversation may between the chat bot 100 and one user as illustrated in FIG. 3B or between the chat bot 100 and a plurality of users as illustrated in FIG. 3B. As such, the user inputs 130 may be from one or more users 102 of the chat bot 100 engaged in a conversation with each other and the chat bot 100. The user inputs 130 may include one or more queries for the chat bot 100. A conversation as utilized herein refers to electronic communication between the one or more users and the AI chat bot, which may be hosted by a site, a location, an application, the chat bot 100, and/or computing device. Further, the topics of the conversation may be open domain oriented. That is, any domain in ordinary lives may be involved in the conversation.); 
generating a third user point of view record of the third user based on the data relevant to the point of view of the third user (para [0121] and para [0122] For example, based on the conversation shown in FIG. 3A, if topic 1 128A is "happy hour", User1 129A may have a high interest score in Topic 1 128A of happy hour because User 1 introduced the topic, repeatedly engaged in the topic, and expressed a positive sentiment relating to the topic. However, in this same example, based on the conversation shown in FIG. 3A, the user -topic model 144 may determine that User2 has a lower interest score in topic 1 128A of "happy hour" since User 2 is a follower that only discussed the happy hour topic once and expressed a negative sentiment with regards to the happy hour topic ("Bad for work attendance"). ); 
storing the third user- point of view record in the knowledge base (para [0092] The topic detection system 112 stores each determined topic.); 
delivering to the user a communication assistant service notification in dependence on processing the stored second user point of view record and the stored third user point of view record (para [0125] The response prediction system 116 collects the determined topics 128, associated emotion labels 115, scored features 133, labeled user input sentences associated with one or more topics, and/or the created topic knowledge graph 135. In some aspects, the user input 130 includes a query 127. The response prediction system processes the record 133C to determine a response.), wherein the delivering to the user the communication assistant service notification is performed while the user, the second user and the third user are participating in the certain communication instance (para [0126] The response prediction system 116 determines if one or more responses 132 should be predicted based on the feature scores 133. The response prediction system 116 compares each topic and the topics associated features scores 133 to a relevancy threshold. In some aspects, the response prediction system 116 utilizes the features scores to determine or calculate a relevancy score for a given topic. If the feature scores 133 or relevancy score for a given topic meet the relevancy threshold, the response prediction system 116 determines that response should be provided to conversation. Based on the processed record, the prediction system provides a response in the conversation. The response provided reads on the “delivering to the second user a communication assistant service notification”. Para [0138] For example, as illustrated in FIG. 3A Rinna (or chat bot 100) provides the response "Rinna also wants to join! Should I like the happy hour?" In this example, the chat bot 100 did not receive a user query, but responded spontaneously to the conversation since the topic of happy hour met a relevancy threshold. Similarly, as illustrated in FIG. 3A, Rinna (or chat bot 100) provides the response, "[smiley face], here are the directions from Shinagawa to Ooimachi.", even though, none of the user requested or asked for directions from Shinagawa to Ooimachi. Further, Rinna spontaneously introduced a new topic of "liking" on social media the proposed happy hour topic as illustrated in FIG. 3A, and spontaneously introduced a new topic of favorite fried chicken restaurants as illustrated in FIG. 3B, The response is provided to the user (user 1) as shown in figure 3A.); 
delivering to the second user the communication assistant service communication in dependence on processing the stored third user point of view record (para [0125] The response prediction system 116 collects the determined topics 128, associated emotion labels 115, scored features 133, labeled user input sentences associated with one or more topics, and/or the created topic knowledge graph 135. In some aspects, the user input 130 includes a query 127. The response prediction system processes the record 133C to determine a response.), wherein the delivering to the second user the communication assistant service communication is performed while the user, the second user and the third user are participating in the certain communication instance (para [0126] The response prediction system 116 determines if one or more responses 132 should be predicted based on the feature scores 133. The response prediction system 116 compares each topic and the topics associated features scores 133 to a relevancy threshold. In some aspects, the response prediction system 116 utilizes the features scores to determine or calculate a relevancy score for a given topic. If the feature scores 133 or relevancy score for a given topic meet the relevancy threshold, the response prediction system 116 determines that response should be provided to conversation. Based on the processed record, the prediction system provides a response in the conversation. The response provided reads on the “delivering to the second user a communication assistant service notification”. Para [0138] For example, as illustrated in FIG. 3A Rinna (or chat bot 100) provides the response "Rinna also wants to join! Should I like the happy hour?" In this example, the chat bot 100 did not receive a user query, but responded spontaneously to the conversation since the topic of happy hour met a relevancy threshold. Similarly, as illustrated in FIG. 3A, Rinna (or chat bot 100) provides the response, "[smiley face], here are the directions from Shinagawa to Ooimachi.", even though, none of the user requested or asked for directions from Shinagawa to Ooimachi. Further, Rinna spontaneously introduced a new topic of "liking" on social media the proposed happy hour topic as illustrated in FIG. 3A, and spontaneously introduced a new topic of favorite fried chicken restaurants as illustrated in FIG. 3B,); 
delivering to the third user a communication assistant service message in dependence on processing the stored point of view record and the stored second user point of view record (para [0125] The response prediction system 116 collects the determined topics 128, associated emotion labels 115, scored features 133, labeled user input sentences associated with one or more topics, and/or the created topic knowledge graph 135. In some aspects, the user input 130 includes a query 127. The response prediction system processes the record 133C to determine a response.), wherein the delivering to the third user the communication assistant service message is performed while the user, the second user and the third user are para [0126] The response prediction system 116 determines if one or more responses 132 should be predicted based on the feature scores 133. The response prediction system 116 compares each topic and the topics associated features scores 133 to a relevancy threshold. In some aspects, the response prediction system 116 utilizes the features scores to determine or calculate a relevancy score for a given topic. If the feature scores 133 or relevancy score for a given topic meet the relevancy threshold, the response prediction system 116 determines that response should be provided to conversation. Based on the processed record, the prediction system provides a response in the conversation. The response provided reads on the “delivering to the second user a communication assistant service notification”. Para [0138] For example, as illustrated in FIG. 3A Rinna (or chat bot 100) provides the response "Rinna also wants to join! Should I like the happy hour?" In this example, the chat bot 100 did not receive a user query, but responded spontaneously to the conversation since the topic of happy hour met a relevancy threshold. Similarly, as illustrated in FIG. 3A, Rinna (or chat bot 100) provides the response, "[smiley face], here are the directions from Shinagawa to Ooimachi.", even though, none of the user requested or asked for directions from Shinagawa to Ooimachi. Further, Rinna spontaneously introduced a new topic of "liking" on social media the proposed happy hour topic as illustrated in FIG. 3A, and spontaneously introduced a new topic of favorite fried chicken restaurants as illustrated in FIG. 3B,.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-20200082928-A1; hereinafter Wu2) in view of Sundstrom et al. (US-20080225870-A1; hereinafter Sundstrom).
Regarding Claim 8,
Wu2 (US 20200082928 A1) teaches a computer program product comprising:
a computer readable storage medium readable by one or more processor and storing instructions for execution by the one or more processor for performing a method for providing a communication assistant service to users of a communication instance, comprising: 
obtaining one or more communication data stream in which a user of the users participates (para [0049] Herein, "session" may refer to a time-continuous dialog between two chatting participants, and may include messages and responses in the dialog; "session connection" may refer to a connection for carrying a session; and "chat flow" may refer to a chatting procedure including messages and responses from two chatting participants, and may comprise one or more sessions. The session is the “communication data stream”.); 
extracting data relevant to a point of view of the user from the communication data stream (para [0063] The psychological assisting module 260 may comprise a sentiment analysis classifier 264, which is used for performing sentiment analysis on input messages.) by use of at least one pre-trained point of view classifier (para [0119] As mentioned above, the embodiments of the present disclosure propose a sentiment analysis classifier. The sentiment analysis classifier may classify emotion of text, voice, image and video into a respective category. In an implementation, the sentiment analysis classifier may be of 8 dimensions and may discriminate 8 categories of emotion, including happy, angry, fearful, contemptuous, sad, surprise, disgusted and neutral.); 
generating one or more point of view record corresponding to the user based on the data from the extracting (Fig. 10; para [0113] the emotion card 1000 may be generated, based on information extracted from the session between the user and the chatbot, as comprising: Topic=work, which denotes that the topic between the user and the chatbot is about "work"; Emotion=so sad, too tired, which denotes that the emotion of the user is so sad and too tired; and Fig. 11; The emotion card is “the point of view record” from User A as shown in figure 11.); and 
…the one or more point of view record from the generating in a knowledge base (para [0050] The chatbot server 120 may connect to or incorporate a chatbot database 122. The chatbot database 122 may comprise information that can be used by the chatbot server 120 for generating responses.) such that the one or more point of view record may be utilized by another user (para [0115] In an implementation, an emotion card may be provided to a psychologist to help the psychologist to learn user information of a user. Emotion card (point of view record) is utilized by the psychologist.) communicating with the user (Fig. 9; para [0016] [0116] In an implementation, such as, in the chat flow 900 in FIG. 9, an emotion card may be used as a part of the information about the user that is provided to the psychologist when inviting the psychologist.  The psychologist (“another user”) is communicating with the user.).
Wu2 does not explicitly disclose 
storing the one or more point of view record…
However, Sundstrom teaches
storing the one or more point of view record…(para [0081] the present block (block 106) is accomplished by having both the presence tuple and the PLIC tuple stored on server 212 and providing both to presence client B 208B when it subscribes to the first user's status.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Wu’s method of extracting topic information from communication data (see e.g., Wu, paragraph [0113] based on information extracted from the session between the user and the chatbot, as comprising: Topic=work, which denotes that the topic between the user and the chatbot is about "work";) with Sundstrom’s method of extracting topic information from communication data (see e.g., paragraph [0041] Other information such as the topic, the priority of the entry, and any time information from the entry may be recorded.).
Doing so would allow for the stored information to be distributed. (para [0059] Similarly, the analysis of the stored information may be distributed. For example, it is also possible for the likelihood indicator itself to be determined on server 212 or on another device 206.).
Regarding Claim 9,
Wu2 teaches the computer program product of claim 8, wherein a point of view record of the one or more point of view record comprises attributes of a topic, …a position, a sentiment, and one or more context, wherein the point of view record represents a point of view on a topic as being held by the user with a sentiment under a circumstance, wherein an instance of the topic attribute indicates the topic (para [0113] Topic=work, which denotes that the topic between the user and the chatbot is about "work";), wherein an instance of the position attribute indicates the point of view (para [0113] Reason , "no=deadline (of work)" and "yes=judged too much by colleagues", which denotes that the reason of the emotion is not a deadline of work, but is being judged too much by colleagues;), …wherein an instance of the sentiment attribute indicates the sentiment of the user (Emotion=so sad, too tired, which denotes that the emotion of the user is so sad and too tired;), and wherein each instance of the one or more context attribute respectively indicates the circumstance in which the point of view was expressed (para [0113] Time period=these days, which denotes the negative emotion of the user occurs within these days;).
	Wu2 does not explicitly disclose

	However, Sundstrom (US 20080225870 A1) teaches
wherein a point of view record of the one or more point of view record (fig; 6) comprises attributes of… a user identifier… wherein an instance of the user identifier attribute identifies the user (Referring to FIG. 6, PLIC tuple 600 includes a sender ID element 602 and a recipient ID element 604, which include information identifying the sender of the PLIC (the first user) and the intended recipient of the PLIC (the second user), respectively, and a PLIC content tuple 606.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Wu’s method of extracting topic information from communication data (see e.g., Wu, paragraph [0113] based on information extracted from the session between the user and the chatbot, as comprising: Topic=work, which denotes that the topic between the user and the chatbot is about "work";) with Sundstrom’s method of extracting topic information from communication data (see e.g., Sundstrom, paragraph [0041] Other information such as the topic, the priority of the entry, and any time information from the entry may be recorded.).
Doing so would allow for the stored information to be distributed. (para [0059] Similarly, the analysis of the stored information may be distributed. For example, it is also possible for the likelihood indicator itself to be determined on server 212 or on another device 206.).
Regarding Claim 10,
para [0068] the communication means 616), and combinations thereof, such that the circumstance in which the user expressed the point of view would be translated into a confidence associated with the point of view at the time of future communications (para [0068] PLIC content tuple 606 includes predicted likelihood element 608 and para [0070] In FIG. 5, the predicted likelihood was conveyed in the text phrase "Very likely to contact you.").
Regarding Claim 11,
Wu2 teaches the computer program product of claim 8, further comprising:
detecting a communication instance as being eligible for the communication assistant service, wherein the user participates in the communication instance (para [0244] The apparatus 2600 may comprise: a first request receiving module 2610, for receiving a first request for obtaining user information of a user in a chat flow; a user information providing module 2620, for providing the user information based on the first request;); 
ascertaining that another user participates in the communication instance may utilize information stored in the point of view record corresponding to the user (para [0116] In an implementation, such as, in the chat flow 900 in FIG. 9, an emotion card may be used as a part of the information about the user that is provided to the psychologist when inviting the psychologist.), based on analyzing the communication instance (fig. 8) by use of the at least one pre-trained point of view classifier (para [0119] In an implementation, the sentiment analysis classifier may be of 8 dimensions and may discriminate 8 categories of emotion, including happy, angry, fearful, contemptuous, sad, surprise, disgusted and neutral.); 
formulating a communication assistant service query for the another user (para [0061] The index items in the index database 250 may be classified into a pure chat index set 252 and a psychological knowledge graph 254. The pure chat index set 252 may comprise index items that are prepared for free chatting between the chatbot and users or psychologists, and may be established with data from, e.g., social networks. The index items in the pure chat index set 252 may or may not be in a form of question-answer (QA) pair. Question-answer pair may also be referred to as message-response pair.), wherein the communication assistant service query is directed to the point of view of the user, a topic of the communication instance (para [0113] As shown in FIG. 10, the emotion card 1000 may comprise at least one of topic, emotion, time period, reason, cure strategy and effectiveness.), and combinations thereof (para [0115] When the psychologist inputs a message "More details about User A", the chatbot may provide an emotion card, e.g., the emotion card 1000 in FIG. 10, to the psychologist.); 
locating, from the knowledge base, a communication assistant service result corresponding to the communication assistant service query (para [0061] The index items in the pure chat index set 252 may or may not be in a form of question-answer (QA) pair. Question-answer pair may also be referred to as message-response pair. The psychological knowledge graph 254 may comprise a number of psychological data pairs in one or more psychological domains. A psychological data pair may be denoted as <Data 1, Data 2>. where a first data "Data 1" and a second data "Data 2" are a pair of psychological data that are relevant to each other.); and 
delivering the communication assistant service result to the another user such {H1054330 1} 3 Application No.: 15/626,362 Docket No.: END920170134US02that the another user may utilize the communication assistant service result in the communication instance with the user (para [0116] In an implementation, such as, in the chat flow 900 in FIG. 9, an emotion card may be used as a part of the information about the user that is provided to the psychologist when inviting the psychologist.).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-20200082928-A1; hereinafter Wu2) in view of Sundstrom et al. (US-20080225870-A1; hereinafter Sundstrom) and Wu et al. (US-20180196796-A1; hereinafter Wu).
Regarding Claim 12,
Wu2 and Sundstrom teaches the computer program product of claim 11, further comprising:
ascertaining that the communication assistant service query is directed to the point of view of the user (para [0112] The emotion card 1000 may refer to a data, collection about a user that contains various psychological condition information of a user. The emotion card 1000 may be established from one or more sessions between the user and the chatbot or between the user and a psychologist.) and that the communication assistant service result is the point of view record of the user stored in the knowledge base (para [0061] The index items in the pure chat index set 252 may or may not be in a form of question-answer (QA) pair. Question-answer pair may also be referred to as message-response pair.); and 
Wu2 and Sundstrom do not explicitly disclose
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a timestamp attribute in the point of view record of the user by reducing an amount preconfigured for the point of view of the user older than a threshold timeframe or a ratio proportional to an age of the point of view, such that the another user would be informed of the point of view of the user.
However, Wu (US 20180196796 A1) teaches
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a timestamp attribute in the point of view record of the user by reducing an amount preconfigured for the point of view of the user older than a threshold timeframe (para [0092] If a determined topic has not been discussed by any user in the conversation for 23 hour, the timing of this topic is 23 hours. In some aspects, the timing threshold is 1 week, 3 days, 1 day, 12 hours, 6 hours, 5 hours, 1 hour, 30 minutes, 20 minutes, 10 minutes, or 5 minutes.) or a ratio proportional to an age of the point of view, such that the another user would be informed of the point of view of the user (Para [0115] The topic engagement system 142 links each determined topic to any user engaged in (or provides input that relates to) that determined topic and scores the determined topic based on the number of engaged users or users linked to the topic, frequency of the topic (how many times the topic is discussed in the conversation), timing of the topic (or how recently the topic was discussed by one or more users), and/or the emotion label 115 of the topic.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the topic classifier of Wu with the topic classifier of Wu2.
Doing so would allow for tracking multiple topics between user conversations (para [0004] As such, the systems and methods as described herein perform multiple topic intelligent automated chatting that is more effective, more engaging, easier to use, and more lifelike than previously utilized chat bots that were not able to track and respond to multiple topics in a conversation between one or more users.).
Regarding Claim 13,
Wu and Sundstrom teach the computer program product of claim 11, further comprising:
ascertaining that the communication assistant service query is directed to the point of view of the user (para [0112] The emotion card 1000 may refer to a data, collection about a user that contains various psychological condition information of a user. The emotion card 1000 may be established from one or more sessions between the user and the chatbot or between the user and a psychologist.) and that the communication assistant service result is the point of view record of the user stored in the knowledge base (para [0061] The index items in the pure chat index set 252 may or may not be in a form of question-answer (QA) pair. Question-answer pair may also be referred to as message-response pair.); and  
Wu does not explicitly disclose

However, Wu2 teaches
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a context attribute in the point of view record of the user by increasing an amount preconfigured for the point of view of the user that had been expressed in a circumstance similar to the communication instance, wherein the context attribute is selected from a location, a communication mode, an emotional state, and combinations thereof (para [0115] For example, the topic engagement system 142 may score an identified topic of Happy Hour from the conversation shown in FIG. 2B high because each user in the conversation (User1, User2, User3, and User4) is engaged in the conversation, because User1, User3, and User4 had a positive sentiment to the happy hour topic and para [0111] Agreement refers to how often the two different users agree on opinions or topics. For example, the more topics or opinions the two different users agree on, the higher their agreement score.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the topic classifier of Wu with the topic classifier of Wu2.
para [0004] As such, the systems and methods as described herein perform multiple topic intelligent automated chatting that is more effective, more engaging, easier to use, and more lifelike than previously utilized chat bots that were not able to track and respond to multiple topics in a conversation between one or more users.).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-20200082928-A1; hereinafter Wu2) in view of Sundstrom et al. (US-20080225870-A1; hereinafter Sundstrom), Wu et al. (US-20180196796-A1; hereinafter Wu) and Fukuoka et al. (US-20030126090-A1; hereinafter Fukuoka).
Regarding Claim 14,
Wu2 and Sundstrom teach the computer program product of claim 11, further comprising:
ascertaining that the communication assistant service query is directed to the topic of the communication instance and that the communication assistant service result is content of the topic stored in the knowledge base; and 
Wu2 and Sundstrom do not explicitly disclose
adjusting a confidence weight corresponding to the content of the topic based on how frequently the topic is discussed (para [0115] The topic engagement system 142 links each determined topic to any user engaged in (or provides input that relates to) that determined topic and scores the determined topic based on the number of engaged users or users linked to the topic, frequency of the topic (how many times the topic is discussed in the conversation)), how recently the content has para [0092] The timing of a topic refers to how recently the topic was last discussed in a conversation.), {H1054330 1} 4 Application No.: 15/626,362 Docket No.: END920170134US02…a ratio of positive feedbacks on the content of the topic (para [0111] The more positive the inputs between the users in the conversation, the higher the sentiment score between the two users.), and combinations thereof.
However, Wu teaches
adjusting a confidence weight corresponding to the content of the topic based on how frequently the topic is discussed (para [0115] The topic engagement system 142 links each determined topic to any user engaged in (or provides input that relates to) that determined topic and scores the determined topic based on the number of engaged users or users linked to the topic, frequency of the topic (how many times the topic is discussed in the conversation)), how recently the content has been cited (para [0092] The timing of a topic refers to how recently the topic was last discussed in a conversation.), {H1054330 1} 4Application No.: 15/626,362 Docket No.: END920170134US02…a ratio of positive feedbacks on the content of the topic (para [0111] The more positive the inputs between the users in the conversation, the higher the sentiment score between the two users.), and combinations thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the topic classifier of Wu2 with the topic classifier of Wu.
Doing so would allow for tracking multiple topics between user conversations (para [0004] As such, the systems and methods as described herein perform multiple topic intelligent automated chatting that is more effective, more engaging, easier to use, and more lifelike than previously utilized chat bots that were not able to track and respond to multiple topics in a conversation between one or more users.).
Fukuoka (US 20030126090 A1) teaches
how reliable a source reported the content is (para [0193] Rule No. 21: "Uses a trustworthy topic." In particular, a context pattern that includes topics involving a data enterer whose reliability is believed to be high, or a context pattern for which the proportion of such topics is a certain amount or more, is provided a score of +2.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Wu’s method of determining a conversation topic with Fukuoka’s method of determining a conversation topic.  
Doing so would allow for determining a conversation context pattern (para [0011] An output system message is decided by selecting one of context patterns that can occur in the future and that are predicted based on the marker's current position.).
Claim 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over and Wu et al. (US-20180196796-A1; hereinafter Wu) in view of Wu et al. (US-20200082928-A1; hereinafter Wu2).
Regarding claim 15,
Wu teaches a system comprising: a memory; one or more processor in communication with memory; and program instructions executable by the one or more processor via the memory to perform a method for providing a communication assistant service to users of a communication instance, comprising: 
a communication data stream in which a user of the users participates (para [0076] The chat bot 100 collects user inputs 130 for a conversation. The conversation may between the chat bot 100 and one user as illustrated in FIG. 3B or between the chat bot 100 and a plurality of users as illustrated in FIG. 3B. As such, the user inputs 130 may be from one or more users 102 of the chat bot 100 engaged in a conversation with each other and the chat bot 100. The user inputs 130 may include one or more queries for the chat bot 100. A conversation as utilized herein refers to electronic communication between the one or more users and the AI chat bot, which may be hosted by a site, a location, an application, the chat bot 100, and/or computing device. Further, the topics of the conversation may be open domain oriented. That is, any domain in ordinary lives may be involved in the conversation.); 
extracting data relevant to a point of view of the user from the communication data 4Application No.: 15/626,362Docket No.: END920170134US1 stream by use of at least one pre-trained point of view classifier (para [0093] The sentiment system 114, also referred to herein as the sentiment analysis system or sentiment analysis classifier, collects user input 130 and the topics 128 from topic detection system 112. In some aspects, the sentiment system 114 of the chat bot 100 collects the user input 130 from the client computing devices 104. In other aspects, the sentiment system 114 collects the user input 130 from the topic detection system 112.); 
generating a point of view record of the user based on the data from the extracting (para [0121] The user-topic model 144 determines each user's interest in any identified topic. The user -topic model 144 may determines each user's interest based on introduction or following of a topic, engagement frequency in a topic, and/or sentiment analysis of the user to the topic. In some aspects, the user-topic model 144 utilizes a learning algorithm or model. As illustrated by FIG. 2B, the output of the user-topic model 144 may be the score 145 of each user's 102 interest in each identified topic 128. As such, the user -topic model 144 links each user to each identified topic and then may scores each user's interest in the topic utilizing engagement frequency in the topic and each user's sentiment for that topic. For example, the user-topic model 144 determines that User1's 129A interest in topic1 128A is represented by score 145A. 133c in figure 2B shows a POV record of user 1. The record has a score that is determined in part by the user’s sentiment towards the topic. The sentiment is determined using a classifier as noted in paragraph [0093]);
 storing the point of view record of the user from the generating in a knowledge base (para [0092] The topic detection system 112 stores each determined topic.); 
detecting a certain communication instance as being eligible for the communication assistant service (para [0078] A user query 127 as utilized herein refers to any question or request for the chat bot 100 from one or more users that requires or is intended to illicit a response or action by the chat bot 100. The system determines the communication instance as being eligible for the communication assistant service (chatbot) when the user asks question (makes a query)), wherein the user and a second user are participating in the certain communication instance at a time of the detecting (fig. 3A; and para [0138] Also, as illustrated in FIG. 3A, Rinna (or chat bot 100) provides the response "show map of the restaurant; cost estimate: $40/person; at 18:00" in response to a user query of "Rinna did you record?" Additionally, as illustrated in FIG. 3A Rinna (or chat bot 100) provides the response "Drinking party! Currently we have two attendees" in response to a user question to the entire group of the conversation and not necessarily directed to the chat bot 100.), and 
delivering to the second user a communication assistant service communication in dependence on processing the stored point of view record of the user (para [0125] The response prediction system 116 collects the determined topics 128, associated emotion labels 115, scored features 133, labeled user input sentences associated with one or more topics, and/or the created topic knowledge graph 135. In some aspects, the user input 130 includes a query 127. The response prediction system processes the record 133C to determine a response.), wherein the delivering is performed while the second user and the user are participating in the certain communication instance para [0126] The response prediction system 116 determines if one or more responses 132 should be predicted based on the feature scores 133. The response prediction system 116 compares each topic and the topics associated features scores 133 to a relevancy threshold. In some aspects, the response prediction system 116 utilizes the features scores to determine or calculate a relevancy score for a given topic. If the feature scores 133 or relevancy score for a given topic meet the relevancy threshold, the response prediction system 116 determines that response should be provided to conversation. Based on the processed record, the prediction system provides a response in the conversation. The response provided reads on the “delivering to the second user a communication assistant service communication”. Para [0138] For example, as illustrated in FIG. 3A Rinna (or chat bot 100) provides the response "Rinna also wants to join! Should I like the happy hour?" In this example, the chat bot 100 did not receive a user query, but responded spontaneously to the conversation since the topic of happy hour met a relevancy threshold. Similarly, as illustrated in FIG. 3A, Rinna (or chat bot 100) provides the response, "[smiley face], here are the directions from Shinagawa to Ooimachi.", even though, none of the user requested or asked for directions from Shinagawa to Ooimachi. Further, Rinna spontaneously introduced a new topic of "liking" on social media the proposed happy hour topic as illustrated in FIG. 3A, and spontaneously introduced a new topic of favorite fried chicken restaurants as illustrated in FIG. 3B, The response is provided to the user (user 1) as shown in figure 3A.).
Wu does not explicitly disclose
	and selectively delivering to the second user a communication assistant service communication…wherein the selectively delivering to the second user…
	However, Wu2 teaches
and selectively delivering to the second user a communication assistant service communication…wherein the selectively delivering to the second user… (para [0115] In an implementation, an emotion card may be provided to a psychologist to help the psychologist to learn user information of a user. Emotion card (point of view record) is utilized by the psychologist.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the chatbot of Wu (para [0005] One aspect of the disclosure is directed to a system for a multiple topic chat bot.) with the chatbot of Wu2 (para [0001] Artificial Intelligence (AI) chatbot is becoming more and more popular, and is being applied in an increasing number of scenarios.).
Doing so would allow for capturing a user’s emotions that they would not otherwise disclose to another person (para [0036] Instead of talking to real world people about sufferings or stresses, it is easier for a person to talk to a chatbot with angry words, sad words, dirty words, etc., since the person knows that these words will not actually hurt anybody in the real world. This opens a door for detecting people' negative emotions and further providing a corresponding cure strategy.).
Regarding Claim 16,
Wu and Wu2 teach teaches the system of claim 29, 
	Wu does not explicitly disclose
wherein a the point of view record comprises attributes of a topic (para [0121] topic1 128A), a user identifier (para [0121] User1's 129A), a position (para [0121] interest in topic1 128A is represented by score 145A.), a sentiment (para [0121] each user's sentiment for that topic.), and one or more context, wherein the point of view record represents a point of view on a topic as being held by the user with a sentiment under a circumstance, wherein an instance of the topic attribute indicates the topic, wherein an instance of the position attribute indicates the point of view, wherein an instance of the user identifier attribute identifies the user, wherein an instance of the sentiment attribute indicates the sentiment of the user, and wherein each instance of the Fig. 2B; paragraph [0121] ).
However, Wu2 teaches
wherein a point of view record of the one or more point of view record comprises attributes of a topic, …a position, a sentiment, and one or more context, wherein the point of view record represents a point of view on a topic as being held by the user with a sentiment under a circumstance, wherein an instance of the topic attribute indicates the topic (para [0113] Topic=work, which denotes that the topic between the user and the chatbot is about "work";), wherein an instance of the position attribute indicates the point of view (para [0113] Reason , "no=deadline (of work)" and "yes=judged too much by colleagues", which denotes that the reason of the emotion is not a deadline of work, but is being judged too much by colleagues;), …wherein an instance of the sentiment attribute indicates the sentiment of the user (Emotion=so sad, too tired, which denotes that the emotion of the user is so sad and too tired;), and wherein each instance of the one or more context attribute respectively indicates the circumstance in which the point of view was expressed (para [0113] Time period=these days, which denotes the negative emotion of the user occurs within these days;).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the chatbot of Wu (para [0005] One aspect of the disclosure is directed to a system for a multiple topic chat bot.) with the chatbot of Wu2 (para [0001] Artificial Intelligence (AI) chatbot is becoming more and more popular, and is being applied in an increasing number of scenarios.).
para [0036] Instead of talking to real world people about sufferings or stresses, it is easier for a person to talk to a chatbot with angry words, sad words, dirty words, etc., since the person knows that these words will not actually hurt anybody in the real world. This opens a door for detecting people' negative emotions and further providing a corresponding cure strategy.).
Regarding Claim 18,
Wu teaches the system of claim 29
. 
	Wu does not explicitly disclose
further comprising: ascertaining that the second user will benefit from utilizing information stored in the point of view record corresponding to the user, based on analyzing the communication instance by use of the at least one pre- 5Application No.: 15/626,362Docket No.: END920170134US1 trained point of view classifier; formulating a communication assistant service query for the second user, wherein the communication assistant service query is directed to the point of view of the user, and a topic of the communication instance; locating, from the knowledge base, a communication assistant service result corresponding to the communication assistant service query; and delivering the communication assistant service result to the second user such that the second user utilizes the communication assistant service result in the communication instance with the user.
However, Wu2 teaches
para [0116] In an implementation, such as, in the chat flow 900 in FIG. 9, an emotion card may be used as a part of the information about the user that is provided to the psychologist when inviting the psychologist.), based on analyzing the communication instance (fig. 8) by use of the at least one pre-trained point of view classifier (para [0119] In an implementation, the sentiment analysis classifier may be of 8 dimensions and may discriminate 8 categories of emotion, including happy, angry, fearful, contemptuous, sad, surprise, disgusted and neutral.); 
formulating a communication assistant service query for the second user (para [0061] The index items in the index database 250 may be classified into a pure chat index set 252 and a psychological knowledge graph 254. The pure chat index set 252 may comprise index items that are prepared for free chatting between the chatbot and users or psychologists, and may be established with data from, e.g., social networks. The index items in the pure chat index set 252 may or may not be in a form of question-answer (QA) pair. Question-answer pair may also be referred to as message-response pair.), wherein the communication assistant service query is directed to the point of view of the user, a topic of the communication instance (para [0113] As shown in FIG. 10, the emotion card 1000 may comprise at least one of topic, emotion, time period, reason, cure strategy and effectiveness.), and (para [0115] When the psychologist inputs a message "More details about User A", the chatbot may provide an emotion card, e.g., the emotion card 1000 in FIG. 10, to the psychologist.); 
para [0061] The index items in the pure chat index set 252 may or may not be in a form of question-answer (QA) pair. Question-answer pair may also be referred to as message-response pair. The psychological knowledge graph 254 may comprise a number of psychological data pairs in one or more psychological domains. A psychological data pair may be denoted as <Data 1, Data 2>. where a first data "Data 1" and a second data "Data 2" are a pair of psychological data that are relevant to each other.); and 
delivering the communication assistant service result to the second user such {H1054330 1} 3 Application No.: 15/626,362 Docket No.: END920170134US02that the second user may utilize the communication assistant service result in the communication instance with the user (para [0116] In an implementation, such as, in the chat flow 900 in FIG. 9, an emotion card may be used as a part of the information about the user that is provided to the psychologist when inviting the psychologist.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the chatbot of Wu (para [0005] One aspect of the disclosure is directed to a system for a multiple topic chat bot.) with the chatbot of Wu2 (para [0001] Artificial Intelligence (AI) chatbot is becoming more and more popular, and is being applied in an increasing number of scenarios.).
Doing so would allow for capturing a user’s emotions that they would not otherwise disclose to another person (para [0036] Instead of talking to real world people about sufferings or stresses, it is easier for a person to talk to a chatbot with angry words, sad words, dirty words, etc., since the person knows that these words will not actually hurt anybody in the real world. This opens a door for detecting people' negative emotions and further providing a corresponding cure strategy.).
Regarding Claim 19,
Wu teaches the system of claim 18, further comprising: 
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a timestamp attribute in the point of view record of the user by reducing an amount preconfigured for the point of view of the user older than a threshold timeframe or a ratio proportional to an age of the point of view (para [0092] If a determined topic has not been discussed by any user in the conversation for 23 hour, the timing of this topic is 23 hours. In some aspects, the timing threshold is 1 week, 3 days, 1 day, 12 hours, 6 hours, 5 hours, 1 hour, 30 minutes, 20 minutes, 10 minutes, or 5 minutes. And Para [0115] The topic engagement system 142 links each determined topic to any user engaged in (or provides input that relates to) that determined topic and scores the determined topic based on the number of engaged users or users linked to the topic, frequency of the topic (how many times the topic is discussed in the conversation), timing of the topic (or how recently the topic was discussed by one or more users), and/or the emotion label 115 of the topic.), such that the second user is informed of the point of view of the user; 
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a context attribute in the point of view record of the user by increasing an amount preconfigured for the point of view of the user that had been expressed in a circumstance similar to the communication instance, wherein the context attribute is selected from a location, a communication mode, and an emotional state (para [0122] For example, based on the conversation shown in FIG. 3A, if topic 1 128A is "happy hour", User1 129A may have a high interest score in Topic 1 128A of happy hour because User 1 introduced the topic, repeatedly engaged in the topic, and expressed a positive sentiment relating to the topic. However, in this same example, based on the conversation shown in FIG. 3A, the user -topic model 144 may determine that User2 has a lower interest score in topic 1 128A of "happy hour" since User 2 is a follower that only discussed the happy hour topic once and expressed a negative sentiment with regards to the happy hour topic ("Bad for work attendance"). User1 has a POV record with a topic 128A. User1 repeatedly expresses their interest in the topic shown in figure 3A, thus increasing the score (confidence weight) of the record. User sentiment and interest read on emotional state.).
Wu does not explicitly disclose
ascertaining that the communication assistant service query is directed to the point of view of the user and that the communication assistant service result is the point of view record of the user stored in the knowledge base; and 
However, Wu2 teaches
ascertaining that the communication assistant service query is directed to the point of view of the user (para [0112] The emotion card 1000 may refer to a data, collection about a user that contains various psychological condition information of a user. The emotion card 1000 may be established from one or more sessions between the user and the chatbot or between the user and a psychologist.) and that the communication assistant service result is the point of view record of the user stored in the knowledge base (para [0061] The index items in the pure chat index set 252 may or may not be in a form of question-answer (QA) pair. Question-answer pair may also be referred to as message-response pair.); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the chatbot of Wu (para [0005] One aspect of the disclosure is directed to a system for a multiple topic chat bot.) with the chatbot of Wu2 (para [0001] Artificial Intelligence (AI) chatbot is becoming more and more popular, and is being applied in an increasing number of scenarios.).
Doing so would allow for capturing a user’s emotions that they would not otherwise disclose to another person (para [0036] Instead of talking to real world people about sufferings or stresses, it is easier for a person to talk to a chatbot with angry words, sad words, dirty words, etc., since the person knows that these words will not actually hurt anybody in the real world. This opens a door for detecting people' negative emotions and further providing a corresponding cure strategy.).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-20180196796-A1; hereinafter Wu) in view of Sundstrom et al. (US-20080225870-A1; hereinafter Sundstrom) and Sharifi et al. (US-20170118576-A1; hereinafter Sharifi).
Regarding Claim 17,

	Wu further teaches
wherein the one or more context attribute includes each of a … an emotional state … such that the circumstance in which the user expressed the point of view is translated into a confidence associated with the point of view at the time of future communications (para [0094] The sentiment system 114 analyzes the input sentences associated with each topic 128 to determine an emotion for each topic 128. In some aspects, the sentiment system 114 determines if the emotion of a topic 128 is positive or negative. And para [0121] As illustrated by FIG. 2B, the output of the user-topic model 144 may be the score 145 of each user's 102 interest in each identified topic 128. As such, the user-topic model 144 links each user to each identified topic and then may scores each user's interest in the topic utilizing engagement frequency in the topic and each user's sentiment for that topic.).
	Wu does not explicitly disclose 
wherein the one or more context attribute includes each of a timestamp, a location, … and a communication mode, such that the circumstance in which the user expressed the point of view is translated into a confidence associated with the point of view at the time of future communications.
However, Sundstrom teaches
Sundstrom further teaches wherein the one or more context attribute may be selected from a …, a location (para [0067] a communication address tuple 514), …, a communication mode (para [0068] the communication means 616), and para [0068] PLIC content tuple 606 includes predicted likelihood element 608 and para [0070] In FIG. 5, the predicted likelihood was conveyed in the text phrase "Very likely to contact you.").
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Wu’s method of extracting topic information from communication data with Sundstrom’s method of extracting topic information from communication data.
Doing so would allow for predicting the likelihood of communication (para [0006] The method includes predicting a likelihood that a first user will initiate communication with a second user based on stored information for the first user that indicates the second user).
Sharifi teaches 
wherein the one or more context attribute includes each of a timestamp, a location, … and a communication mode, such that the circumstance in which the user expressed the point of view is translated into a confidence associated with the point of view at the time of future communications (para [0032] The signals may be taken from content generated on a client device, such as device 150 or from search records, such as search records 134 or user-specific records such as screen capture index 172… The confidence score for a topic-based set may be based on an embedding distance with a query, such as an embedding generated based on signals from a client device. Such signals can include text recently seen on the screen, the state or proximity of external devices, content of recent searches, stated user interests, an application installed or executing on the client device, a time stamp, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of calculating a score for a topic of Wu (para [0003] The systems and methods as described herein provide artificial intelligence chatting with multiple topics by analyzing user inputs in a conversation to determine a plurality topics, to determine and score features related to the determined topics and different users, and to create a knowledge graph of the determined topics.) with the method of calculating a score of a topic of Sharifi (para [0032] The confidence score for a topic-based set may be based on an embedding distance with a query).
Doing so would allow for taking time into account for calculating a score (para [0032] The confidence score for a topic-based set may be based on an embedding distance with a query, such as an embedding generated based on signals from a client device. Such signals can include text recently seen on the screen, the state or proximity of external devices, content of recent searches, stated user interests, an application installed or executing on the client device, a time stamp, etc.,)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-20180196796-A1; hereinafter Wu) in view of Carbune et al. (US-20180061400-A1; hereinafter Carbune).
Regarding Claim 21,
para [0069] For example, e-commerce online shopping customizes the general chat bots to fit individual shops (for clothes, shoes, cameras, cosmetics and so on) and supply online and in-time conversation-style consumer services. Through this multiple round conversation, the consumers' questions are answered and the consumers' orders will be consequently received. In addition, consumers' detailed requests are clarified step-by-step during the session of a conversation. However, these types of consumer service chat bots are typically designed to be single-round question-answering service.) and… to produce point of view records of the user that specify a point of view of the user (para [0079] The chat bot 100 collects the user input 130 from the client computing device 104. The term "collect" as utilized herein refers to the passive receiving or receipt of data and/or to the active gathering or retrieval of data. The core worker 111 of the chat bot 100 collects the user input 130. And para [0121] describes how the POV records are generated as noted above.), and (b) 6Application No.: 15/626,362Docket No.: END920170134US1 ascertaining that the second user belongs to the subscription service (para [0069] Multiple users utilize the chat service including a second user) and… to produce point of view records that specify a point of view of the second user (And para [0121-0122] describes how the POV records are generated as noted above including a second user.).
	Wu does not explicitly disclose

However, Carbune (US 20180061400 A1) teaches 
…has permitted the subscription service to process communication streams of the user (Para [0130] Each user for which personal information is to be collected is presented with one or more options to allow control over the information collection relevant to that user, to provide permission or authorization as to whether the information is collected and as to which portions of the information are to be collected.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the chatbot of Wu (para [0005] One aspect of the disclosure is directed to a system for a multiple topic chat bot.) with the chatbot of Carbune (para [0001] Automated assistants (also known as "personal assistant modules", "mobile assistants", or " chat bots") may be interacted with by a user via a variety of computing devices, such as smart phones, tablet computers, wearable devices, automobile systems, standalone automated assistant devices, and so forth.).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217.  The examiner can normally be reached on Mon - Fri 7:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY NGUYEN/Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121